DETAILED ACTION
Upon further interview, it was agreed that the Examiner’s amendment (see below) integrates the judicial exception into a practical application and overcomes the previous 35 USC 101 rejections. Accordingly, the claimed invention is in condition for allowance. Please see below for more detail.

Interview Summary
Interview discussing amendments, which Examiner confirms places application in condition for allowance on February 12, 2021. Previously withdrawn claims 1-5, 7, and 8 are also rejoined.

Election/Restrictions
Claims 1-5, 7-14, 16, 17, 21-24, 33, and 35-38 are allowable. The previous restriction requirement, as set forth in the Office action mailed on January 2, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1-5, 7, and 8 is withdrawn.  Claims 1-5, 7, and 8, directed to a device are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald Depardo on February 12, 2021.

The application has been amended as follows: 

Claim 1: 
A 
a first light source adapted to transmit light to a blood carrying artery at a measurement location;
an optical sensor adapted to receive a reflected light in response to the transmitted light from the blood carrying artery; 
a processor configured to measure the reflected light and to convert the reflected light into measured digital pulse waveform measurement (PWM) data indicative of an entire shape of one cycle of the pressure pulse waveform in the blood carrying artery at the measurement location, by performing a Fast Fourier Transform (FFT) or a convolution on the measured digital pulse waveform data and performing curve fitting to provide the entire shape of one cycle of the pressure pulse waveform; 
the processor further configured to determine pulse waveform parameters from the entire shape of one cycle of the measured digital pulse waveform; 
the processor further configured to receive digital reference pulse waveform data indicative of normal and abnormal PWM data, and configured to determine continuously in real-time one or more health parameters or health conditions indicative of an abnormal PWM, using the pulse waveform parameters, the entire shape of one cycle of the measured digital PWM data and an entire shape of one cycle of the digital reference pulse waveform data; and 
the processor further configured to generate a PWM alert based on the determined one or more health parameters or health conditions indicative of an abnormal PWM and to provide the PWM alert to a user device or to the wearable device.

Claim 2:
The device of claim 1, wherein the light from the first light source is transmitted to a radial artery.

Claim 7:
The device of claim 1

Claim 8:
The device of claim 1, wherein the processor is configured to identify digital pulse waveform measurement (PWM) data by finding the time between pulses obtained by at least one of time domain convolution and frequency domain analysis.

Claim 9:
A 
providing an optical source light from at least one light source disposed in the wearable device, the optical source light being incident on a blood carrying artery at a measurement location on the user;
measuring a reflected light, with an optical sensor disposed in the device, in response to the optical source light, the reflected light being indicative of the pressure pulse waveform associated within the blood carrying artery at the measurement location;
converting the reflected light into measured digital pulse waveform measurement (PWM) data, indicative of an entire shape of one cycle of the pressure pulse waveform in the blood carrying artery of the user at the measurement location, the converting comprising performing a Fast Fourier Transform (FFT) or a convolution on the measured digital pulse waveform data and performing curve fitting to provide the entire shape of one cycle of the pressure pulse waveform;
determining pulse waveform parameters from the entire shape of one cycle of the measured digital pulse waveform;
receiving digital reference pulse waveform data indicative of normal and abnormal PWM data; 
determining, continuously in real-time by the computer, one or more of the health parameters or health conditions indicative of an abnormal PWM, using the pulse waveform parameters, the entire shape of one cycle of the measured digital PWM data and an entire shape of one cycle of the digital reference pulse waveform data
generating a PWM alert based on the determining of the one or more health parameters or health conditions indicative of an abnormal PWM; and
providing the PWM alert to a user device or to the wearable device.

Claim 13:
The method of claim 11, wherein the curve fitting comprises performing a mathematical curve fit to the averaged pulse waveform segments to obtain a fitted pulse waveform curve.

Claim 14: The method of claim 13, wherein the mathematical curve fitting used to obtain the fitted pulse waveform curve comprises at least one of: exponential and Gaussian.

Claim 16: The method of claim 9, wherein the convolution comprises convolving the PWM data with a standard pulse waveform curve.

Claim 18: cancelled
Claim 19: cancelled
Claim 20: cancelled

Claim 33: The method of claim 9, further comprising providing the PWM alert when the at least one health parameter is in an unsafe range.

Claim 38: The method of claim 9, wherein the reference pulse waveform data is derived from 

Claim 39: cancelled
Claim 40: cancelled
Claim 41: cancelled
Claim 43: cancelled


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 9, and all dependent claims thereof, is allowable over the prior art for the reasons set forth in the previous office action. Also and as agreed in the recent interview, the claimed invention, as amended above via Examiner’s amendment, overcomes the previous 35 USC 101 rejection. This is because the claimed invention, when considered as an ordered combination, is not believed to recite a judicial exception that can be practically performed mentally. Additionally, Examiner is of the opinion that the claimed invention pertains to an improvement to pulse waveform measurement techniques, i.e. improved PWM alert provided to a user device or to the wearable device that takes into consideration real-time assessment of an entire shape of PWM data. Claim 1, and all dependent claims thereof, recites mirrored imitations in device form and is also allowable for substantially similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791